DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This action is responsive to the preliminary amendments and remarks received 04 March 2021. Claims 21 - 40 are currently pending. 

Terminal Disclaimer
The terminal disclaimer filed on 14 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U.S. Patent No. 10,896,318 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gareth M. Sampson (Reg. No. 52,191) on 15 July 2022.

The application has been amended as follows: 

-	In Claim 21 Lines 8 - 9 change “each landmark value representing a likelihood that the landmark features is in a region;” to --each landmark value of the plurality of landmark values representing a likelihood that the landmark features is in a respective region of the regions;--.

-	In Claim 21 Line 13 change “each occlusion value representing a likelihood of occlusion in the region;” to --each occlusion value of the plurality of occlusion values representing a likelihood of occlusion in [[the]] a respective region of the regions;--.

-	In Claim 21 Lines 14 - 16 change “an occlusion score for the landmark feature on the at least one landmark map, wherein the occlusion score is assessed from the occlusion values for the regions on the occlusion map” to --an occlusion score for the landmark feature [[on]] corresponding to the at least one landmark map, wherein the occlusion score is assessed from [[the]] occlusion values of the plurality of occlusion values on the occlusion map--.

-	In Claim 21 Lines 17 - 18 change “from the plurality of landmark values for the regions on the at least one landmark map; and” to --from the plurality of landmark values of the at least one landmark map; and--.

-	In Claim 23 Line 1 change “wherein each landmark value on the at least one landmark” to --wherein each landmark value of the plurality of landmark values on the at least one landmark--.

-	In Claim 24 Line 1 change “wherein each occlusion value on the occlusion map” to --wherein each occlusion value of the plurality of occlusion values on the occlusion map--.

-	In Claim 33 Line 3 change “determining whether to use the captured image to update” to --determining whether to use or discard the captured image to update--.

-	In Claim 35 Line 7 change “capture an image of a user using the camera located on a device;” to --capture an image of a user using the camera located on [[a]] the device;--.

-	In Claim 35 Lines 12 - 13 change “each landmark value representing a likelihood that the landmark features is in a region;” to --each landmark value of the plurality of landmark values representing a likelihood that the landmark features is in a respective region of the regions;--.

-	In Claim 35 Line 17 change “each occlusion value representing a likelihood of occlusion in the region;” to --each occlusion value of the plurality of occlusion values representing a likelihood of occlusion in [[the]] a respective region of the regions;--.

-	In Claim 35 Lines 18 - 20 change “an occlusion score for the landmark feature on the at least one landmark map, wherein the occlusion score is assessed from the occlusion values for the regions on the occlusion map” to --an occlusion score for the landmark feature [[on]] corresponding to the at least one landmark map, wherein the occlusion score is assessed from [[the]] occlusion values of the plurality of occlusion values on the occlusion map--.

-	In Claim 35 Lines 21 - 22 change “from the plurality of landmark values for the regions on the at least one landmark map; and” to --from the plurality of landmark values of the at least one landmark map; and--.

-	In Claim 39 Lines 9 - 10 change “each landmark value representing a likelihood that the landmark features is in a region;” to --each landmark value of the plurality of landmark values representing a likelihood that the landmark features is in a respective region of the regions;--.

-	In Claim 39 Lines 13 - 14 change “each occlusion value representing a likelihood of occlusion in the region;” to --each occlusion value of the plurality of occlusion values representing a likelihood of occlusion in [[the]] a respective region of the regions;--.

-	In Claim 39 Lines 15 - 17 change “an occlusion score for the landmark feature on the at least one landmark map, wherein the occlusion score is assessed from the occlusion values for the regions on the occlusion map” to --an occlusion score for the landmark feature [[on]] corresponding to the at least one landmark map, wherein the occlusion score is assessed from [[the]] occlusion values of the plurality of occlusion values on the occlusion map--.

-	In Claim 39 Lines 18 - 19 change “from the plurality of landmark values for the regions on the at least one landmark map; and” to --from the plurality of landmark values of the at least one landmark map; and--.

-	In Claim 40 Lines 1 - 3 change “wherein the occlusion values for at least one region on the occlusion map is a scaled value of occlusion in the at least one region” to --wherein [[the]] occlusion values for at least one region on the occlusion map are scaled values of occlusion in the at least one region”.

Allowable Subject Matter
Claims 21 - 40 (now renumbered 1 - 20) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. In particular, a method, comprising: capturing an image of a user’s face; generating a landmark map, wherein the landmark map corresponds to a landmark feature on the face of the user, wherein the landmark map has a lower resolution than the captured image, and wherein the landmark map includes a plurality of landmark values for regions of the captured image, each landmark value of the plurality of landmark values representing a likelihood that the landmark feature is in a respective region; generating an occlusion map having the lower resolution, wherein the occlusion map includes a plurality of occlusion values for the regions of the captured image, each occlusion value of the plurality of occlusion values representing a likelihood of occlusion in a respective region; determining an occlusion score for the landmark feature from occlusion values of the plurality of occlusion values on the occlusion map that correspond to a location of the landmark feature on the landmark map; and controlling an operation of a device based on the determined occlusion score for the landmark feature. These elements, in combination with the remaining component(s) of the claim(s), are not taught nor are they suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahmed U.S. Patent No. 10,043,058; which is directed towards a method and system for detecting and recognizing a face in a captured image, wherein one or more face parts in the image are detected, detects occluding objects, determines whether an occluding object overlaps a face part and removes the overlapped face part prior to performing face recognition.
Gusarov et al. U.S. Patent No. 10,339,365; which is directed towards systems, devices and methods for generating facial representations using image segmentation, wherein a set of facial landmarks are identified from an image of a face, an obstruction on a portion of the face is identified from the image and one or more facial landmarks which are expected to be within an area of the obstruction, but are not present, are identified.
Kim et al. U.S. Patent No. 7,391,900; which is directed towards an image processing method that classifies regions of an image into occlusion and non-occlusion regions so as to identify and remove glasses from facial images. 
Xu et al. U.S. Patent No. 10,460,300; which is directed towards systems and methods for recognizing users bases on captured images of the users’ faces, wherein a determination as to whether a user’s face is obscured, and which part of the user’s face is obscured, in a captured image is carried out during the recognition process. 
Yang et al. U.S. Patent No. 7,499,574; which is directed towards video-based face recognition systems, wherein a probability that each pixel of an image is occluded is determined and occluded portions of an individual’s face are identified and masked so as to prevent distorted identifications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667